DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 10/11/2021. Claims 21-25, 27-36 and 38-42 are pending in the application. Claims 21 and 33 were amended, claims 26 and 37 were canceled and new claims 41 and 42 were added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for meat permeated with a homogenized dispersion (see “Field of the Invention”) does not reasonably provide enablement for a “food product comprising a meat product and a marinade dispersed within the meat product wherein the marinade is an ultrasonically homogenized dispersion”.

 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25 and 40-42 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Williams (“Formulation and Acceptability of chicken breast meat enriched by an oil-in-water emulsion marinade containing omega-3-fatty acids” published online 5/2006 http://getd.libs.uga.edu/pdfs/williams_benjamin_c_200605_ms.pdf) in view of Camin et al. (US6, 485,775 B1).
Regarding claims 21- 24, 29, 33-35, 41 and 42, Williams discloses a marinade composition and an exemplary meat product, chicken meat enriched with the marinade and cooked (pages 35 and 36). 
Camin describes ultrasonic homogenization of potato granules, (column 5 lines 15-35) whereby  90% of the particles are less than 50 microns in size, typically with an average particle size of 30 microns in dry form (column .5 lines 64-65).  The current disclosure includes a fat mimetic in the marinade, as claimed in claims 41 and 42. Camin discloses that typically, the comminuted potato particles of the can be added to products in the aqueous dispersion in which they exit a homogenizer (column 6 lines 51-53).
As a marinade composition as claimed may comprise a lipid mimetic having an average  particle size   of about 30 microns, it would have been obvious to one of ordinary skill in the art to consider a particle size of ultrasonically homogenized marinade in the same range to obtain a homogeneous marinade composition comprising lipid mimetic.

Regarding claim 25 and 36, Williams discloses that currently, the two predominant proteins used in marinades are whey and soy (page 15 paragraph 3). The current disclosure considers both proteins within the scope of the invention.
Regarding claim 28 and 38, Williams discloses a lipid selected from soybean oil and other vegetable oils and marine oils (page 12).
Regarding claims 30 and 39, Williams discloses (page 42 paragraph 2): 
“Results of all tests suggest that a moderately stable emulsion marinade is more favorable compared to a traditional white marinade containing added binders or proteins. The viscosity is slightly greater, which may possibly aid in marinade retention. The particle size on average is smaller, which may aid in better dispersion throughout the muscle during injection”, thereby recognizing particle size of the dispersion as a result effective variable in aiding dispersion of the marinade throughout the muscle during injection.” Camin discloses a typical average particle size of 30 microns. 
	Regarding claims 31 and 32, Williams discloses 3 mm stainless steel needles with 1.2 mm openings at 1.0 bar head pressure, forming penetrations in the meat.
Regarding claim 40, Williams discloses no coalescence or sedimentation in the dispersion subjected to high shear, and that the dispersion was stable 10 days after preparation (page 41 lines 1-9). A marinade prepared in Williams in view of Camin would have an exemplary average initial particle size in the range of about 30 microns and is expected to have a mean particle size close to about 38 microns on storage for the claimed time period, as a marinade in modified Williams and the marinade in the claimed invention are made by the same method, absent evidence to the contrary.
	Regarding claim 27, Williams discloses gums in the marinade (page 15 paragraph 1).  
	Claims 21-40 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments render the previous rejections moot. However, the claims as amended present new grounds for rejection, as detailed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793